DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in lines 22-23 of Claim 1, the term “a wheel for which the temporary braking decrease determination is satisfied” should read “the wheel for which the temporary braking decrease determination is satisfied--, since this term was previously introduced in the earlier lines of the claim, in lines 23-24 of Claim 1, the term “a wheel for which the temporary braking decrease determination is not satisfied” should read –the wheel for which the temporary braking decrease determination is not satisfied--, since this term was also previously introduced in the earlier lines of the claim, in line 12 of Claim 3, the term “the wheel” should read –each wheel--, since previously multiple wheels were recited, and the same issue occurs for the terms “the wheel” in lines 14, 17, 18, 20, 21, 22, 24, 25, 26-27, 30, 32, and 33, in which all instances should read –each wheel--, again, since previously multiple wheels were recited.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1 and 3 are objected to as outlined above, but would be allowable if rewritten to overcome these objections.
Claims 2 and 4 are objected to merely due to their dependencies from objected to Claim 1, but would be allowable if Claim 1 was rewritten to overcome its objections.
The following is a statement of reasons for the indication of allowable subject matter:  
	While U.S. Patent No. 9,008,901 to Udaka discloses a braking capacity decrease determining device comprising: wheel speed sensors configured to generate signals corresponding to wheel speeds of a plurality of wheels provided on a vehicle;
a brake device including frictional brake devices that are provided in the plurality of
wheels and that are able to adjust a frictional braking force which is applied to the
corresponding wheel; and a control unit configured to control the frictional braking forces which are applied to the plurality of wheels, wherein the control unit is configured to perform a first determination process of determining whether a temporary braking
decrease determination condition is satisfied for each of the plurality of wheels, the
temporary braking decrease determination condition being satisfied when a first condition which is satisfied at the time of strong braking in which a magnitude of a required deceleration for the vehicle is equal to or greater than a predetermined deceleration threshold value and a second condition which is satisfied when a slip index value indicating a degree of slip of each wheel which is calculated based on the wheel speeds of the plurality of wheels is equal to or less than a predetermined slip threshold value are satisfied, Udaka do not disclose performing a second determination process of determining whether there are both a wheel for which the temporary braking decrease determination condition is satisfied and a wheel for which the temporary braking decrease determination condition is not satisfied out of the plurality of wheels and determining that a braking capacity of the brake device has decreased when it is determined that there are both the wheel for which the temporary braking decrease determination condition is satisfied and the wheel for which the temporary braking decrease determination condition is not satisfied.
	It is for these reasons that applicant’s invention defines over the prior art of record.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2007/0216222 to Miyazaki et al., U.S. Patent No. 7,938,493 to Miyazaki, and U.S. Patent No. 8,239,112 to Joyce all disclose braking capacity decrease determining devices similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/06/22